DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 07/16/2021 has been entered. Claims 1, 4-5, and 7-12 have been amended. No claims have been added or cancelled. Accordingly, claims 1-12 are pending and are under examination.
	The amendments to claim 1, 5, 7, and 9-12 obviate the previous claim objections, which are hereby withdrawn.	 However, the amendments have necessitated new claim objections.
	The amendment to claim 10 obviates the 112(a) rejection, which is hereby withdrawn.
	The amendments to claims 4-5, 7, and 9-12 obviates the previous 112(b) rejections of claims 4-5, 7, and 9-12 which are hereby withdrawn. However, the rejection of claim 8 under 112(b) is maintained in view of the antecedent basis issue remaining. Furthermore, the amendments have necessitated additional 112(b) rejections.

With regard to the manner of making amendments to the claims, 37 CFR 1.121(c) states:
Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all 
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."

In the instant case, claim 5 stated (in the 10/12/2020 amendment) states “the primary-polymer coating” in line 3. However, claim 5 in the 07/16/2021 amendment states “the primary-polymeric coating” without any markings to show the change. Applicant is respectfully reminded that all changes to the claims must be marked in the manner set forth by 37 CFR 1.121.
	Claim 7, in the 10/12/2020 amendment, stated: 

	However, claim 7, in the 07/16/2021 amendment states “The method set forth in claim 6, wherein comprises raising the surface energy level of both the exposed alloy and the polymeric coating. The 07/16/2021 amendment of claim 7 does not include the deleted text in the first two lines of the claim, of “further including a step of”. 
It is noted that deleted text must be shown and marked as deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “ground level” (previously “ground state”) in lines 4, 10, and 12 of claim 1. It is unclear what is meant by “ground level”, which is not a term used in the applicant’s specification. The plain meaning of “ground level” is 
Claim 6 recites the limitation "the polymeric coating" in line 2 of claim 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the primary-polymer coating" in line 4 of claim 6.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution this will be interpreted to be the same as the “primary-polymeric coating” recited in claim 5.
Claim 7 recites the limitation “the polymeric coating” in line 4 of claim 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the primary-polymeric coating" in line 4 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation “second color polymeric coating”. The claim is indefinite because if a “second color polymeric coating” is applied, it implies that there would have been a first color polymeric coating that was applied, because in the term “second color polymeric coating”, the adjective “second” describes “color” rather than “polymeric coating”. However, neither claim 8 (from which claim 10 depends) nor claim 1 describe applying a first color polymeric coating. The metes and bounds of the claim are unclear because it is unclear whether a first clear polymeric coating has already been applied, which renders the claim indefinite.

Claim Interpretation
	In the interest of clarity, the following Claim Interpretation has been restated from a previous Office Action (see Non-Final Rejection mailed 03/17/2021):
With regard to the limitations concerning the energy state/energy level of surfaces (such as in claims 1-8), in the interest of clarity of the record, the ‘energy states’ or ‘energy levels’ are interpreted as the level of adhesion/adhesiveness of a surface as described in paragraph [0007] of the applicant’s specification. It is noted that the claimed limitation of “raising an energy state” can be reasonably interpreted in a manner that is broader than the interpretation taken in the applicant’s specification. However, in the interest of compact prosecution, the claims are being interpreted in the above manner.
	With regard to the claimed ‘ground states’, this is interpreted as the level of adhesion before any modification of surface energy occurs, such as the level of adhesion before plasma treatment is performed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haack et al. (US 20140113146 A1; of record) in view of Kuhlenschmidt et al. (US 20100209618 A1; of record).
Regarding claims 1-2 and 4:
Haack teaches a method of making a coated metallic part. The method includes a first plasma cleaning step 402 (Fig.4, [0031]), which results in better adhesion of a subsequent plasma coating because this surface modification is applied with the plasma high energy that may allow for better adhesion to the substrate [0031], which meets the claimed step of “exposing a first plasma…”. The high energy plasma increasing the adhesion meets the claimed “raising an 
Regarding the step of “lowering an energy level…”, Haack teaches that plasma coating step 410 includes the use of a coating material with polymerized HMDSO (short for hexamethyldisiloxane [0017]) (Fig. 4, [0029], [0032-0033]), wherein plasma coating step 410 meets the claimed “second plasma”, and wherein the HMDSO meets the claimed “conversion compound”. The HMDSO meets the claimed HMDSO being the conversion compound as required by claim 4. In view of the identical compound (identical to the HMDSO of claim 4) being used with the identical step (of using a plasma treatment), the resulting application of HMDSO would form a conversion coating with the surface, meeting the claimed “conversion coating”. With regard to the limitation of “causing the conversion compound to cure”, Haack discloses that the HMDSO is “polymerized” by the plasma, which meets the “cure” limitation of claims 1 and 2; polymerization is interpreted to mean the same as “curing” in the context, because the term “curing” is inclusive of polymerization. Furthermore, Haack discloses that the electro-coat, primer coat, and basecoat (corresponding to steps 408, 412, and 414 respectively in Fig. 4) may include crosslinkable resins/materials [0047], which additionally meets the claimed “curing” limitation of claims 1 and 2, in view of these crosslinking materials being directly in contact with layer 410 (which contains the HMDSO); the crosslinking materials would react with plasma coating layer 410 such that it cures. In view of the HMDSO being cured/polymerized as discussed above, it is prima facie expected that the “energy level” is lowered “toward a ground level” after curing/polymerization, in view of the claimed “lowering an energy level” limitation being achieved via curing the “conversion compound” (i.e. HMDSO).


Kuhlenschmidt discloses a method for plasma treatment and painting of a surface, the surface including a plurality of different materials (Abstract).
Regarding the claimed fourth step of “exposing a third plasma…”, Kuhlenschmidt teaches that before the plasma treatment the surface is provided with at least one polymer coating at least in certain areas, in particular with a filler, a primer, an antistatic paint, an anti-erosion paint, a top-coat lacquer, a decorative lacquer, a sealing joint or with any combination thereof  [0015]. Thus, the HMDSO-treated surface as taught by Haack, for example, would be suitable for a subsequent plasma treatment as taught by Kuhlenschmidt. 
Kuhlenschmidt teaches that when a surface is activated by a plasma treatment, an adhesive strength is achieved for the polymer to be applied which is comparable to the adhesive strength attainable by a conventional sanding process or is even higher in isolated cases [0008]. After performing the plasma pre-treatment [0026-0027], which meets the claimed “exposing a third plasma” limitation, the pre-treated surface is then provided with at least one polymer coating [0028], which meets the claimed fifth step of “applying a first polymeric coating”.
	Modifying the method of Haack to include the step of performing a plasma treatment as taught by Kuhlenschmidt meets the claimed limitation in the fifth step of claim 1 of “…over the conversion compound disposed upon the surface of the object at a raised energy level” because as discussed above, Kuhlenschmidt states that before the surface activated (as discussed in [0008]) (i.e. ‘raising the energy level above ground level’), it should already have a polymer coating, because “[b]y this means, a seal to protect the surface to be painted is achieved”. Thus, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haack to include the step(s) of plasma treatment of Kuhlenschmidt, to predictably activate the surface for improving the adhesive strength of subsequently-applied polymeric/paint layers [Kuhlenschmidt 0008].
Regarding claim 5:
As discussed in the rejection of claim 1 above, Haack teaches an embodiment wherein an electro-coat (e-coating) (step 408) is applied prior to the HMDSO-containing plasma coating (step 410) [0029], (Fig. 4). Electro-coating is a method known in the art as a process of applying paint via electrical current in a paint bath. Haack further teaches that the electro-coat layer may be used with suitable chemistry and be applied in any suitable manner; non-limiting examples of chemistries that can be utilized include acrylic/melamine, carbamate, urethane, epoxy-acid and polyester; useful crosslinkable resins include acrylic polymers, polyesters, alkyds, polyurethanes, polyamides, polyethers and copolymers and mixtures thereof [0047], which meets the claimed “primary-polymeric coating”.
With regard to the step of “raising a surface energy of the primary-polymer coating above ground state surface energy during the step of exposing a first plasma onto the surface of the object”, as discussed in the rejection of claim 1 above, it is understood from Haack that the surface energy would be elevated (as compared to ‘ground state’) when applying the HMDSO-
Regarding claim 8:
Haack in view of Kuhlenschmidt teach the method of claim 1 above.
As discussed in the § 112(b) rejection above, there is insufficient antecedent basis for the limitation “the primary-polymeric coating”. However, in the interest of compact prosecution, claim 8 will be interpreted in a manner of including the “primary-polymeric coating” limitation recited in claim 5 (to be clear, claim 8 does not depend from claim 5).
As discussed in the rejection of claim 1 above, Haack teaches an embodiment wherein an electro-coat (e-coating) (step 408) is applied prior to the HMDSO-containing plasma coating (step 410) [0029], (Fig. 4). Electro-coating is a method known in the art as a process of applying paint via electrical current in a paint bath. Haack further teaches that the electro-coat layer may be used with suitable chemistry and be applied in any suitable manner; non-limiting examples of chemistries that can be utilized include acrylic/melamine, carbamate, urethane, epoxy-acid and polyester; useful crosslinkable resins include acrylic polymers, polyesters, alkyds, polyurethanes, polyamides, polyethers and copolymers and mixtures thereof [0047], which meets the claimed “primary-polymeric coating”.
With regard to the step of “applying a first polymeric coating over…the surface of the object at a raised energy level…”, as discussed in the rejection of claim 1 above, it is understood from Haack that the surface energy would be elevated (as compared to ‘ground state’) when applying the HMDSO-containing plasma layer 410, due to the higher adhesion (surface energy) provided by the HMDSO.


Kuhlenschmidt teaches that when a surface is activated by a plasma treatment, an adhesive strength is achieved for the polymer to be applied which is comparable to the adhesive strength attainable by a conventional sanding process or is even higher in isolated cases [0008]. After performing the plasma pre-treatment [0026-0027], the pre-treated surface is then provided with at least one polymer coating [0028], which meets the claimed step of “applying a first polymeric coating over at least one of the alloy and the primary-polymeric coating”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haack to include the step(s) of plasma treatment of Kuhlenschmidt, to predictably activate the surface for improving the adhesive strength of subsequently applied polymeric/paint layers [Kuhlenschmidt 0008].
Regarding claim 9:
Haack in view of Kuhlenschmidt teach the method as applied to claim 8 above.
As discussed in the rejection of claim 8 above, Haack teaches an embodiment wherein an electro-coat (e-coating) (step 408) is applied prior to the HMDSO-containing plasma coating (step 410) [0029], (Fig. 4). Electro-coating is a method known in the art as a process of applying paint via electrical current in a paint bath. Haack further teaches that the electro-coat layer may be used with suitable chemistry and be applied in any suitable manner; non-limiting examples of chemistries that can be utilized include acrylic/melamine, carbamate, urethane, epoxy-acid and polyester; useful crosslinkable resins include acrylic polymers, polyesters, alkyds, polyurethanes, polyamides, polyethers and copolymers and mixtures thereof [0047], which meets the claimed “primary-polymeric coating”.

Haack discloses using a clear coat as an example for a second and/or third coating [0008], which meets the claimed “second clear polymeric coating over a first clear polymeric coating”, because the clear coat in [0008] can be performed after the electro-coat (such as acrylic polymer [0047]), which as discussed above, is applied prior to the HMDSO-plasma coat.
Regarding claim 10:
Haack in view of Kuhlenschmidt teach the method as applied to claim 8 above.
As discussed in the rejection of claim 8 above, Haack teaches an embodiment wherein an electro-coat (e-coating) (step 408) is applied prior to the HMDSO-containing plasma coating (step 410) [0029], (Fig. 4). Electro-coating is a method known in the art as a process of applying paint via electrical current in a paint bath. Haack further teaches that the electro-coat layer may be used with suitable chemistry and be applied in any suitable manner; non-limiting examples of chemistries that can be utilized include acrylic/melamine, carbamate, urethane, epoxy-acid and polyester; useful crosslinkable resins include acrylic polymers, polyesters, alkyds, polyurethanes, polyamides, polyethers and copolymers and mixtures thereof [0047], which meets the claimed “primary-polymeric coating”.
Acrylic polymers, for example, are inherently transparent (i.e. clear) polymers. Thus, Haack’s disclosure of acrylic polymers meets the primary-polymeric coating (interpreted as the claimed “first clear polymeric coating”).
Haack discloses using a base coat (which is understood as “color coat” in the art of painting) as being the as an example for a second and/or third coating [0008], which meets the 
Regarding claims 11-12:
Haack and Kuhlenschmidt teach the method as applied to claim 1 above.
As discussed in the rejection of claim 1 above, Haack discloses the use of a first and a second plasma. Haack further discloses that the plasma is applied with atmospheric pressure air plasma [0035], which meets the claimed “at least one plasma nozzle at atmospheric pressure” limitation of claim 11. Atmospheric pressure is generally understood to be a pressure of 1 atm. Pressures below 1 atm, as required by claim 12 include, for example, 0.9999 atm. Considering that 1 atm is very close to 0.9999 atm (which is below atmospheric pressure), it is prima facie expected that the 1 atm pressure understood from Haack would yield identical or substantially identical results. Thus, the claimed limitation of “below atmospheric pressure” in claim 12 is obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haack in view of Kuhlenschmidt, as applied to claim 1 above, and further in view of Henshue et al. (US 20130212046 A1; of record).
Regarding claim 3:
Haack and Kuhlenschmidt teach the method as applied to claim 1 above, but are silent regarding curing the object for about twenty minutes at 350°F. 

Henshue discloses a primer electrocoat process preferably used prior to powder coat paint process [0131]; Henshue further evidences that standard paint bake curing conditions are 20 minutes at 350°F metal temperature [0131], which meets the claimed 20 minutes and 350°F.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a standard paint curing temperature and duration as disclosed by Henshue in the method of Haack in view of Kuhlenschmidt, as doing so would allow for more rapid curing of the HMDSO coating as taught by Haack in view of Kuhlenschmidt.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haack in view of Kuhlenschmidt, as applied to claim 5 above, and further in view of Gatton et al. (US 20050120557 A1; of record).
Regarding claims 6-7:
With regard to the step of ‘raising a surface energy of the primary-polymer coating above ground state surface energy’, as discussed in the rejection of claim 1 above, it is understood from Haack that the surface energy would be elevated (as compared to ‘ground state’) when applying the HMDSO-containing plasma layer 410, due to the higher adhesion (surface energy) provided by the HMDSO.

Haack and Kuhlenschmidt teach the method as applied to claim 1 above, but do not explicitly teach “removing a portion of the polymeric coating from the surface”.

With regard to the claim limitation of “removing a portion of the polymeric coating from the surface of the object thereby exposing a portion of the alloy” in claim 6, Gatton teaches spraying a coating material such as a paint and/or clear coat onto the wheel face [0057] (because paint and clear coat are polymers); once the coating is cured, the portions of the wheel face that are to be chrome plated are smoothed by a final finished cut using a special tool 50 [0057]. The tool 50 is described in paragraph [0040] as a cutting tool; performing cutting/machining/finishing of a wheel surface which has a paint (i.e. polymer) coating on the wheel surface would necessarily remove the paint from the machined area, which meets the claimed “removing a portion of the polymeric coating from the surface of the object” in claim 6. Gatton additionally teaches using a wheel lathe for a first set of machining operations, which include turning, facing, and boring a wheel casting [0006], which results in smoothing and sealing the surface of the afterwards [0020]. Gatton also teaches extending into the wheel rim to reach the surface of a recessed wheel disc with the cutting tool, and that cutting and smoothing preserves crisp edge surfaces [0062].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haack in view of Kuhlenschmidt to include Gatton’s step of removing paint from a metal surface, in order to allow for having an aesthetically desirable metal (or wheel) design [0062] which can include both a colored surface [0054] and/or a metallic appearance surface [0057-0058], which has sufficient protection due to subsequently-applied polymeric layers such as clear coat [0020], [0054], [0057], [0059].
As discussed above, Gatton discloses the application of protective coatings (which would be inclusive of, for example, paints described in [0054]) on the wheel after the final step of smoothing the wheel faces [0009], [0020]. Furthermore, as discussed above, Haack appreciates performing plasma treatment to form coatings on “exposed or hidden metal areas and cut edges” in addition to surfaces which are already coated, surfaces which are not covered/protected with paint, which meets the limitation in claim 7 of “…raising the surface energy level of both the exposed alloy and the polymeric coating” (emphasis added). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the plasma treatment on both surfaces of exposed metal and coated metal as taught by Haack in view of Kuhlenschmidt on the machined wheel face as taught by Gatton, as doing so would improve the adhesion of layers applied after machining a surface which contains paint/polymeric coatings [Haack 0031].
Response to Arguments
07/16/2021 have been fully considered but they are not persuasive.
	With regard to the applicant’s arguments concerning the “conversion coating” (see page 7 to first paragraph on page 9 of arguments), Haack teaches that plasma coating step 410 includes the use of a coating material with polymerized HMDSO (short for hexamethyldisiloxane [0017]) (Fig. 4, [0029], [0032-0033]), wherein plasma coating step 410 meets the claimed “second plasma”, and wherein the HMDSO meets the claimed “conversion compound”. The HMDSO meets the claimed HMDSO being the conversion compound. Notably, the applicant’s independent claim is silent regarding any specific type of conversion compound. Furthermore, the HMDSO meets the conversion compound of claim 4. The applicant’s argument is based on the fact that Haack does not explicitly use the term “conversion compound” even though the method and actual specific chemical compound would fall under the scope of the terms “conversion compound” and “conversion coating”; the applicant has not demonstrated how Haack would not meet the claimed “conversion compound” or “conversion coating”.
	The arguments regarding sharp edges and edge corrosion (see second paragraph on page 9 of arguments) are not found persuasive because they are not commensurate in scope with the claims which are silent regarding sharp edges.
	The arguments directed to “dry” conversion coatings and Kuhlenschmidt (see third paragraph on page 9 of arguments) are not found persuasive because the claims are silent regarding any “dry” limitations; with regard to Kuhlenschmidt, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738